Title: Patrick Gibson to Thomas Jefferson, 26 June 1817
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond
26th June 1817
          
          I have received your favor of the 23d inclosing two notes for renewal, which I am sorry to say will not answer, not being written upon stamp’d paper and this is the only manner in which the US: bank will receive it, the other banks have of late also adopted a similar resolution, to have them stamp’d at the Office would cost $10 each—I therefore send you inclosed two stamps for your signature—from the state of your account with me, (a copy of which shall be forwarded to the end of this month) and from the drafts advised, I find the proceeds of your sales will fall much short of your demands, and as $3000 may be obtain’d from the US. bank with as much facility as 2000 I have sent you one of the stamps for the former sum, which I doubt not will meet with your approbation, I have sold the remainder of your flour say 97 bls. S fine & 87 fine at $11 Cash it is now offering at $10 on 90d/s—With great respect I am
          
            Your ob Servt
            Patrick Gibson
          
        